                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 ENRIQUE RAYMUNDO CRUZ-SILVA,                        Case No. 3:18-cv-1137-SB

                Plaintiff,                           ORDER

        v.

 INSTALLED BUILDING
 PRODUCTS – PORTLAND, LLC,

                Defendant.



Michael H. Simon, District Judge.

       U.S. Magistrate Judge Stacie F. Beckerman issued Findings and Recommendation in this

case on February 5, 2020. ECF 39. Judge Beckerman recommended that the Court deny the

motion for summary judgment filed by Defendant Installed Building Products – Portland, LLC

(“IBP”) (ECF 27). IBP timely objected to the entirety of Judge Beckerman’s Findings and

Recommendation. (ECF 42.) Plaintiff timely responded. (ECF 43.)

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,




PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       The Court has reviewed de novo the Findings and Recommendation of U.S. Magistrate

Judge Beckerman (ECF 39) and adopts them. The Court denies Defendant IBP’s Motion for

Summary Judgment (ECF 27).

       IT IS SO ORDERED.

       DATED this 6th day of April, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 2 – ORDER
